ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 13 Dec 2021 has been entered.  Claims 1-2, 6-8, 10-11, and 15-17 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Usha Parker on 16 Feb 2021.
The application has been amended as follows:
1. (Currently Amended) A method for determining a fine direction of arrival (DOA) for a target, the method comprising: 
receiving, by a plurality of receivers of a radar system, initial noncoherent radar signals reflected by the target based on transmission by one of a plurality of transmitters; 
determining a coarse DOA based on the initial noncoherent radar signals; …
10. (Currently Amended) A system for determining a fine direction of arrival (DOA) for a target, the system comprising: 
a vehicle comprising: a memory; a processor coupled to the memory; and a radar system comprising a plurality of transmitters and a plurality of receivers, the radar system being operable to: 
receive initial noncoherent radar signals reflected by the target based on transmission by one of the plurality of transmitters; determine a coarse DOA based on the initial noncoherent radar signals; …
Allowable Subject Matter
Claims 1-2, 6-8, 10-11, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Jansen, Hong, McNeill, Thomasson, Tuxen nor Kishigami, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“A method for determining a fine direction of arrival (DOA) for a target, the method comprising: 
receiving, by a plurality of receivers of a radar system, initial noncoherent radar signals reflected by the target based on transmission by one of a plurality of transmitters; 
determining a coarse DOA based on the initial noncoherent radar signals; …
receiving, by the plurality of receivers of the radar system, radar signals reflected by the target based on transmission by the plurality of transmitters; 
mitigating, by the radar system, differences in phase shifts in the radar signals resulting from using the plurality of transmitter from phase shifts in the radar signals caused by a motion of the target by estimating a target speed using the coarse DOA;” 
as recited by claim 1 and similarly recited in claim(s) 10, over any of the prior art of record, alone or in combination.  Claims 2, 6-8, 11, and 15-17 depend on claims 1 and 10; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/Donald HB Braswell/Examiner, Art Unit 3648